DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and arguments filed 12/08/2021 have been noted and entered for consideration. Claims 1, 3-7, 14, 16 and 18-23 are pending in the instant application. 

With regard to the objections to Claims, Applicant’s arguments filed 12/08/2021 in view of the amendments have been fully considered and are persuasive. Thus, the objections to Claims have been withdrawn.

With regard to the 103 rejections, Applicant’s arguments filed 12/08/2022 in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

Claims 1, 3-7, 14, 16 and 18-23 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Claim 1 (similarly to claim 14 and 16) recites "... if the confirm message is not received in the first period, transition, after transitioning to be in a state in which the communication apparatus cannot receive the confirm message, to be in a state in which the communication apparatus can receive the confirm message in the second period” (lines 21-25), which however, does not appear to be described within the originally filed specification. Moreover, Applicant does not specifically point out the support for the limitation. 
Further, new claim 18 (similarly to claims 20 and 22) recites, “wherein a third period
occurs between the first period and the second period, and wherein the third period is
not included in any of the plurality of periods” (lines 1-3). New claim 19 (similarly to claims 21 and 23) recites, “wherein, for at least part of the third period, the communication apparatus is in the state in which the communication apparatus cannot receive the confirm message”. 
In regard to the above claimed limitations, Applicant’s Specification describes at best:
The NAN device 102 starts service search. When it becomes DW0, the NAN device 102 confirms that the NAN device 101 acting as Proxy Server exists nearby and sends a service registration request (S502). Upon receiving the service registration request, the NAN device 101 starts to prepare for proxy search and sends a confirm message to the NAN device 102 acting as Proxy Client. However, the confirm message is sent not in DW0 but in DW1 (S505). Since the NAN device 102 has not yet received the confirm message at the point when DW0 ends, the NAN device 102 determines to be in awake mode also in DW1 in which the NAN device 102 is originally in sleep mode (S503). In DW1, the NAN device 101 sends a confirm message (S505). Upon confirming the confirm message, the NAN device 102 returns to normal mode and determines to go to sleep mode in the next DW2 (S507). In DW2, the NAN device 101 receives a Publish message from the NAN device 103 and stores the NAN device 103 as a candidate of the communication partner of the NAN device 102 (S510). In DW3, the NAN device 102 requests a Publisher list from the NAN device 101 (S512). Since not having received the Publisher list at the end of DW3, the NAN device 102 determines to stay in awake mode even in DW4, in which the NAN device 102 is originally in sleep mode (S513). In DW4, the NAN device 101 sends a Publisher list (S515). Upon confirming the Publisher list, the NAN device 102 returns to normal mode and determines to go to sleep mode in the next DWS (S517). (Emphasis added.) (see, ¶0044).

It should be noted that the above portions of the specification merely support, the claimed limitations, “... if the confirm message is not received in the first period, transition ... to be in a state in which the communication apparatus can receive the confirm message in the second period”, but does not describe (see, emphasis), “if the confirm message is not received in the first period, transition, after transitioning to be in a state in which the communication apparatus cannot receive the confirm message, to be in a state in which the communication apparatus can receive the confirm message in the second period” (as recited in claims 1, 14 and 16); “wherein a third period occurs between the first period and the second period, and wherein the third period is not included in any of the plurality of periods” (as recited in claims 18, 20 and 22); and “wherein, for at least part of the third period, the communication apparatus is in the state in which the communication apparatus cannot receive the confirm message” (as recited in claims 19, 21 and 23).
Even considering, arguendo, that FIG. 6 appears to show that the step S503 is performed during a period between a period DW0 and a period DW1, the originally filed specification including the above-cited portions does not describe, whether there is a separate period other than the periods DW0 and DW1 and whether the apparatus would transition to be in a state in which the apparatus cannot receive the confirm message. In other words, the specification is silent on whether the apparatus is in a state where it can receive a signal or not during the period in which the step S503 is performed.
Claims 3-7 and 18-23 are also rejected since they are directly or indirectly dependent 
upon the rejected claims, as set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 5-7, 14, 16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US Publication No. 2016/0150466) in view of Yun et al (US Publication No. 2013/0294322) and further in view of Choi et al (US Publication No. 2011/0069656) and further in view of Ng et al (US Publication No. 2016/0192396).

Regarding claim 1, Jung teaches, a communication apparatus [FIGS. 4-6; ¶0083 and 0085-0087, NAN device 501/601] capable of transmitting or receiving a radio signal to or from another communication apparatus [FIGS. 4-6; ¶0083 and 0085-0087, transmitting or receiving signals/service discovery frame (SDF) to/from other NAN device 502 or 503] in at least one of a plurality of periods of a predetermined length that occur at predetermined time intervals [FIGS. 4-6; ¶0083 and 0085-0087, NAN device 501/601 transmitting or receiving signals/service discovery frame (SDF) to/from other NAN device 502 or 503 in at least one of 16 DW active durations DW0-DW15 and duration(s) other than the DW active durations (i.e., a plurality of periods) between a start time of DW0 and a start time of a next DW0 of predetermined lengths that come at predetermined time intervals (note that 16 DW active durations DW0-DW15 and durations other than the DW active durations (i.e., a plurality of periods) have a predetermined length (as a whole) and predetermined time intervals)], the communication apparatus [FIGS. 1-2; ¶0033, electronic device 101/201/501/601] comprising: 
	one or more processors [FIGS. 1-2; ¶0034, 0044 and 0048, processor 120]; and
one or more memories [¶0034, 0044 and 0048, memory 130] including instructions that, when executed by the one or more processors, cause the communication apparatus to actions [¶0035-0038, 0044 and 0048, including instructions, when executed by the processor 120, cause the electronic device to perform] 
determine a first period, which is one or more of the plurality of the periods, to be a period in which the radio signal is transmitted or received [FIGS. 4-6; ¶0083 and 0085-0087 and 0091, transmits the service discovery frame in a DW duration (see, ¶0083), configures/determines 16 DW active durations DW0-DW15 (i.e., first period) (see, ¶0087), which is part of periods from a start time of DW0 to a start time of a next DW0; note that a signal is transmitted or received in an active duration], and a second period, which is remaining one or more of the plurality of the periods, to be a period in which no radio signal is transmitted or received [FIGS. 4-6; ¶0084, 0085-0087 and 0091, the device 501/601 maintains a sleep state in a duration (i.e., second period) other than the DW active durations (i.e., first period); note that maintaining a sleep state in a duration requires determining the duration in advance]; 
transmit, in the first period, a request signal to the another communication apparatus [FIGS. 4-6; ¶0083 and 0085-0087 and 0091, transmits, in the DW active durations (i.e., first period) (see, ¶0083), the service discovery frame (i.e., request signal) to the device 502 or 503]; and 
control the communication apparatus [FIGS. 1 and 2; ¶0034, 0044 and 0048, processor 120/application processor 210 configured to control the electronic device 101/201/501/601]. 
Although Jung teaches, determine a first period and a second period and transmit the request signal in the first period, as set forth above, Jung does not explicitly teach, receive an ACK (acknowledgement) signal corresponding to the request signal; receive a confirm message indicating that the another communication apparatus has accepted the request responding to the request, the confirm message being different from the ACK signal.
However, Yun teaches, receive an ACK signal [FIG. 3; ¶0067, (first terminal 100) receives a message (ACK) (S320) (i.e., reception confirmation signal) indicating successful reception of second terminal 200 (i.e., another communication apparatus) to a link establishment request message (i.e., request signal)  (transmitted from the first terminal 100) and corresponding to the request [FIG. 3; ¶0067, note that the message (ACK) corresponds to the link establishment request message]; 
receive a confirm message indicating that the another communication apparatus has accepted the request responding to the request [FIG. 3; ¶0069, (the first terminal 100) receives a link establishment response message (S350) (i.e., confirm signal) with a clear-to-send message for indicating approval of data transmission (i.e., indicating that the another communication apparatus has accepted the request responding to the request)], the confirm message being different from the ACK signal [FIG. 3; ¶0067 and 0069, the link establishment response message (S350) is different from the message (ACK) (S320)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the communication apparatus taught by Jung by including the above-mentioned features, as taught by Yun because it would provide the apparatus of Jung with the enhanced capability of sequentially transmitting MAC data units to a higher layer in direct communication between terminals [¶0007-0008 of Yun].
Further, Jung in view of Yun does not explicitly teach (see, emphasis), 
if the confirm message  ... is not received in the first period, transition, after transitioning to be in a state in which the communication apparatus cannot receive the confirm message to be in a state in which the communication apparatus can receive the confirm message in the second period.  
However, Choi teaches, if a response signal responding to a request signal is not received in the first period, transition to be in a state in which the communication apparatus can receive the confirm message in the second period [FIGS. 6-7; ¶0046, 0056 and 0066-0068, when a node enters a sleep period while receiving a response pioneer packet/control packet (PION) maintains an additional active state (i.e., first period) after entering the sleep period and completes receiving the PION during the sleep period (see, ¶0068) (i.e., if the response PION is not received as a whole), instead of transitioning to a sleep state at tsleep (i.e., second period); note that if the reception of the response PION is not completed, the node maintains an additional active state even in a duration defined as a sleep state, so that the response PION (i.e., response signal) is received also in the duration of a sleep state (i.e., second period); further see, ¶0057 and FIG. 6, a node C meeting a start point tsleep of the sleep period while transmitting a PION maintains an additional active state after completing the PION transmission, and waits for the response PION; note that the transmission of the PION begins during the sleep period can be interpreted as the PION is not received in the active period (before the sleep state at tsleep, the reception of the PION is extended to the sleep period (i.e., second period)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the communication apparatus taught by Jung in view of Yun by including the above-mentioned features as taught by Choi because it would provide the apparatus of Jung in view of Yun with the enhanced capability of reducing power consumption and data transmission latency [¶0047 of Choi].
Further, Jung in view of Yun and Choi does not explicitly teach (see, emphasis), 
transition, after transitioning to be in a state in which the communication apparatus cannot receive the message, to be in a state ... in the second period.  
However, Ng teaches, transition, after transitioning to be in a state in which the communication apparatus cannot receive the message, to be in a state [FIGS. 8-9; ¶0082-0084, note that there are a guard period present after DL period before UL period in which eNB and UE operate, thus in perspective of UE, when the DL period (i.e., first period) ends, the UE transitions to the UL period in which the UE cannot receive a downlink message (i.e., to be in state in the second period), after transitioning to the guard period where the DL reception from the eNB is not allowed].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the communication apparatus taught by Jung in view of Yun and Choi by including the above-mentioned features as taught by Ng because it would provide the apparatus of Jung in view of Yun and Choi with the enhanced capability of avoiding DL-to-UL interference due to a timing misalignment [¶0084 of Ng].

Regarding claim 5, Jung teaches, wherein the communication apparatus and another communication apparatus form a neighbor awareness networking (NAN) cluster and transmit or receive the radio signal [FIG. 5; ¶0083, devices 501 and 502/503 form an NGN cluster and transmits/receives service discovery frames].  

Regarding claim 6, Jung teaches, wherein the periods of the predetermined length that occur at the predetermined time intervals are discovery windows of the neighbor awareness networking (NAN) [FIGS. 5 and 6; ¶0082-0086, DW durations of a predetermined length that comes at predetermined time intervals are discovery windows of the neighbor awareness networking (NGN)].  

Regarding claim 7, Jung teaches, wherein the communication apparatus operates with lower power consumption in the second period than in the first period [FIGS. 5 and 6; ¶0082-0086, the device 501 operates with a power saving mode in a duration corresponding to a sleep state than in the active durations].  

Regarding claim 14, claim 14 recites similar features to what is recited in claim 1 without further patentable features. Accordingly, claim 14 is rejected at least based on a similar rational applied to claim 1.  

Regarding claim 16, Jung teaches, a non-transitory computer-readable storage medium storing a computer program for causing a computer to execute a method [FIGS. 1 and 2; ¶0070, computer-readable recording medium storing a computer-readable code for causing a computer system to perform actions].
	Accordingly, claim 16 is rejected at least based on a similar rational applied to claim 1. 

Regarding claim 18, Jung in view of Yun, Choi and Ng teaches, all the limitations of claim 1 and particularly, "the first period", “the second period” and “the plurality of periods” as set forth above, and Ng further teaches, wherein a third period occurs between the first period and the second period, and wherein the third period is not included in any of the plurality of periods [FIGS. 8-9; ¶0082-0084, the guard period occurs between the DL period and the UL period, and wherein the guard period is not included in any of the plurality of periods (including the first and second periods)].

Regarding claim 19, Jung in view of Yun, Choi and Ng teaches, all the limitations of claim 18 and particularly, "the third period” as set forth above, and Ng further teaches, the communication apparatus is in the state in which the communication apparatus cannot receive the confirm message [FIGS. 8-9; ¶0082-0084, note that there are a guard period present after DL period before UL period in which eNB and UE operate, thus in perspective of UE, when the DL period (i.e., first period) ends, the UE transitions to the UL period in which the UE cannot receive a downlink message (i.e., to be in state in the second period), after transitioning to the guard period (i.e., third period) where the DL reception from the eNB is not allowed].
 
Regarding claims 20 and 22, claims 20 and 22 each recites similar features to what is recited in claim 18 without further patentable features. Accordingly, claims 20 and 22 are rejected at least based on a similar rational applied to claim 18.  

Regarding claims 21 and 23, claims 21 and 23 each recites similar features to what is recited in claim 19 without further patentable features. Accordingly, claims 21 and 23 are rejected at least based on a similar rational applied to claim 19.  

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US Publication No. 2016/0150466) in view of Yun et al (US Publication No. 2013/0294322) and further in view of Choi et al (US Publication No. 2011/0069656) and further in view of Ng et al (US Publication No. 2016/0192396) and further in view of Kasslin et al (US Publication No. 2016/0353269).

Regarding claim 3, although Jung in view of Yun and Choi teaches, the communication apparatus according to claim 1, Jung in view of Yun and Choi does not explicitly teach (see, emphasis), another communication apparatus is a proxy server that performs service search or notification in the periods as a proxy of the communication apparatus.  
	However, Kasslin teaches, another communication apparatus is a proxy server that performs service search or notification in the periods as a proxy of a communication apparatus [FIG. 11C; ¶0433-0439, a proxy server wireless device that composes a service ID indicating support providing proxy service discovery (Step 672); registers a proxy client to provide a proxy service for the proxy client (Step 678) and transmits a response message (Step 680); commencing at least one of publishing and subscribing the services indicated by the proxy registration request (Step 682)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the communication apparatus taught by Jung in view of Yun, Choi and Ng by including “another communication apparatus is a proxy server that performs service search or notification in the periods as a proxy of ta communication apparatus“ as taught by Kasslin because it provides the apparatus of Jung in view of Yun and Choi with the enhanced capability of providing an NAN device with power-savings by allowing the device to use a proxy server for publish/subscribe [¶0447 and 0448 of Kasslin].

Regarding claim 4, although Jung in view of Yun, “the request”, Jung in view of Yun and Choi does not explicitly teach (see, emphasis), a signal for requesting the proxy server to perform proxy processing.  
	However, Kasslin teaches, a signal for requesting the proxy server to perform proxy processing [FIG. 11C; ¶0433-0439, a registration request message for requesting the proxy server to perform proxy processing (Step 676) to perform commencing at least one of publishing and subscribing the services indicated by the proxy registration request (i.e., proxy processing) (Step 682)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the communication apparatus taught by Jung in view of Yun, Choi and Ng by including “a signal for requesting the proxy server to perform proxy processing“ as taught by Kasslin because it provides the apparatus of Jung in view of Yun and Choi with the enhanced capability of providing an NAN device with power-savings by allowing the device to use a proxy server for publish/subscribe [¶0447 and 0448 of Kasslin].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2469                                                                                                                                                                                            


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469